Reversed and Remanded and Memorandum Majority Opinion and Memorandum
Concurring Opinion filed August 23, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00804-CV

JENNIFER GWYNNE CAPELO, AS ADMINSTRATOR OF THE ESTATE
        OF DECEDENT JUNE YVONNE RIVERA, Appellant
                                         V.

      GALE LILLIMAN D/B/A GULF COAST BAIL BONDS, Appellee

                       On Appeal from the Probate Court
                            Galveston County, Texas
                      Trial Court Cause No. PR-0077921-A

                 MEMORANDUM CONCURRING OPINION

      I agree that there is a fact question on the existence of the partnership in the
past. But the evidence in this case conclusively establishes that, as of 2003, when
Rivera let her license lapse, any alleged partnership between the parties was over.
See Villanueva v. Gonzalez, 123 S.W.3d 461, 465–67 (Tex. App.—San Antonio
2003, no pet.) (cited with approval by the majority).
      Whether or not Capelo still has any claim for Rivera’s estate—over a
partnership that dissolved in 2003—is left to be determined as it was not covered in
the motion for summary judgment.




                                      /s/       Tracy Christopher
                                                Chief Justice



Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.




                                            2